Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request for continuation of Application 16840121, now US Patent No. 11218608. For a continuation to be applied as per the MPEP, the application discloses and claims only subject matter disclosed in prior Applications No. 16840121, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or divisional. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Applicant's submission filed on 11/09/2021 has been entered.
Claims 1-18 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, and 17-18 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 of US Patent 11218608. 


Instant Application NO. 17522747
Patent NO. 11218608
1. A system comprising: a terminal; a server system; and an information processing apparatus, wherein the terminal includes at least one processor that causes the terminal to act as: a first transmitting unit configured to transmit, to the server system, a first identification (ID) and first input information input via the screen provided by the server system, wherein the server system includes at least one processor that causes the server system to act as: a providing unit configured to provide a screen to the terminal and the information processing apparatus; and a registering unit configured to register a received ID and input information input via the screen, in association with each other, wherein the providing unit provides a screen to the information processing apparatus that transmits the first ID, based on the information registered in association with the first ID, wherein the information processing apparatus includes at least one processor that causes the information processing apparatus to act as: a second transmitting unit configured to transmit the first ID to the server system; and a third transmitting unit configured to transmit, to the server system, second input information input via the screen provided by the providing unit based on the first ID transmitted by the second transmitting unit, and wherein the registering unit further registers the second input information in association with the first ID.

12. a system comprising: a terminal; a server system; and an information processing apparatus, 
wherein the terminal includes at least one processor that causes the terminal to act as: a first transmitting unit configured to transmit, to the server system, a first identification (ID) and first input information input via the screen provided by the server system, wherein the server system includes at least one processor that causes the server system to act as: 
a providing unit configured to provide a screen to the terminal; and 
a registering unit configured to register a received ID and input information input via the screen in association with each other, 
wherein the providing unit provides, to the information processing apparatus that transmits the first ID, the screen that holds the first input information registered in association with the first ID, and 
wherein the information processing apparatus includes at least one processor that causes the information processing apparatus to act as: 
a second transmitting unit configured to transmit the first ID to the server system; and a display unit configured to display the screen that holds the first input information provided by the providing unit, based on the first ID transmitted by the second transmitting unit.

17. A method for controlling a terminal, a server system and an information processing apparatus, the method comprising: providing a screen to the terminal and the information processing apparatus, in the server system; transmitting, to the server, a first identification (ID) and first input information input via the screen provided by the server system, in the terminal; and registering a received ID and input information input via the screen in association with each other, in the server system, wherein, in the providing, a screen is provided to the information processing apparatus that transmits the first ID, based on the information registered in association with the first ID, transmitting the first ID to the server system, in the information processing apparatus; transmitting, to the server system, second input information input via the screen provided based on the first ID, in the information processing apparatus.

18. A method for controlling a terminal, a server system and an information processing apparatus, the method comprising: providing a screen to the terminal and the information processing apparatus, in the server system; transmitting, to the server system, a first identification (ID) and first input information input via the screen provided by the server system, in the terminal; registering a received ID and input information input via the screen, in association with each other, in the server system, wherein, in the providing, the screen that holds the first input information registered in association with the first ID is provided to the information processing apparatus transmits the first ID; transmitting the first ID to the server system, in the information processing apparatus, and displaying the screen provided based on the first ID in a state where the screen holds the first input information registered in association with the first ID, in the information processing apparatus.

1. A system comprising: a server system configured to communicate with at least information processing apparatus; and an image forming apparatus configured to communicate with at least the server system, wherein the server system includes at least one processor that causes the server system to act as: a providing unit configured to, among operation screens involving screen transition, provide an operation screen to the information processing apparatus and the image forming apparatus, wherein the operation screens are screens of a Web application and include a setting screen for performing image processing on the image forming apparatus, and wherein the information processing apparatus and the image forming apparatus make a series of settings for the image processing while causing the operation screen provided by the providing unit to transition sequentially; and a registering unit configured to register first information in association with identification information about a user who operates the information processing apparatus based on execution of the Web application on the information processing apparatus, wherein the first information includes at least information indicating a first operation screen which is the operation screen provided by the providing means and to which the transition has been caused by an operation of the information processing apparatus by the user and a setting content set as a result of the operation performed on a previous operation screen before the transition to the first operation screen, wherein the image forming apparatus includes: an identifying unit configured to identify a user who operates the image forming apparatus; a transmitting unit configured to transmit identification information about the user identified by the identifying unit; and a display unit configured to display the operation screen provided by the providing unit, and wherein the providing unit provides the setting content and the first operation screen to the image forming apparatus based on the first information registered by the registering unit in association with the identification information about the user, transmitted by the transmitting unit, and the display unit displays the first operation screen in a state in which the setting content that was set on the previous operation screen before the transition to the first operation screen is retained.


Regarding Instant independent claims 1, 12, and 17-18 and those of claim 1 of the Parent.

     Patented claim 1 encompasses all the teachings of the respective instant claims 1, 12, and 17-18. Although the instant claims at issue are not identical to claim 1 of the Patent, they are not patentably distinct from each other. The patented claim differs from the instant in the sense that it did not specifically cite the second transmitting unit, third transmitting unit and the and wherein the registering unit further registers the second input information in association with the first ID, however, one skill in the art would appreciate the patented claim cites wherein the information processing apparatus and the image forming apparatus make a series of settings for the image processing while causing the operation screen provided by the providing unit to transition sequentially implying the printer comprising a plurality of transmitting means for transmitting at least the plurality of screen setting information and to receive from the server the plurality of setting screens transition, as said server understoodly store and register the provided screens data provided to the printer according to wellknown methods, thereby those claims are rejected under the provisions of the nonstatutory obviousness-type double patenting rejection.

     Claims 2-11, and 13-16 further rejected, based at least on their dependencies, as they failed to solve the cited problems above. 

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12, and 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 1, 12, and 17-18:
	The claims require “at least one processor that causes the terminal to act as: a first transmitting unit configured to transmit, to the server system, a first identification (ID) and first input information input via the screen provided…. server system to act as: a providing unit configured to …….and a registering unit configured to register a received ID and input information input via the screen, in association with each other, wherein the providing unit provides a screen to the information processing apparatus that transmits the first ID, based on the information registered in association with the first ID”.

      In relying on the claim languages of the above independent claims, and the disclosure, it is unclear and ambiguous as what applicant intends to claim in the case of “terminal to act as: a first transmitting unit configured to transmit, to the server system, a first identification (ID) and first input information” and “wherein the providing unit provides a screen to the information processing apparatus that transmits the first ID, based on the information registered in association with the first ID”. It is unclear if both the terminal and the information processing apparatus transmitted ID based on the information registered in association with the first ID, it appears at least from the claimed languages the terminal was the first device to have sent the first ID. For, purpose of examination, the Examiner interprets based at least on assumption that the information processing apparatus also transmitted ID based on the information registered in association with the first ID to the server. Applicant needs to positively recite the necessary elements, and to make the claimed limitations clearer on the record, to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiyoshi et al. (JP 2013/080418, A1), in view of Kawakami et al. (US 2018/0059999, A1). 


    Regarding claim 1, Kiyoshi teaches a system (An information processing system 1 of the Abstract comprises a server system 30/40 comprises web application programs for providing display screen data to at least a printer 10 indicative of an information processing apparatus and a terminal 20), 
comprising: 
a terminal (terminal 20 of Abstract); 
a server system (server 30 and server 40 of Abstract); and 
an information processing apparatus (printer 10 of Abstract); 
wherein the terminal includes at least one processor that causes the terminal to act as: a first transmitting unit configured to transmit, to the server system, a first identification (ID) and first input information input via the screen provided by the server system (the terminal 20 of the Abstract further transmits a request to the server citing “web server 30 is a computer that receives access from the operation terminal 20 and transmits data (HTML document) for displaying an operation screen of the printer 10 to the operation terminal 20. In the present embodiment, when the web server 30 receives an access designating a URL (operation screen acquisition URL) corresponding to the printer 10 by a web browser activated on the operation terminal 20, the web server 30 corresponds to the received operation screen acquisition URL. An HTML document is transmitted to the operation terminal 20. The HTML document executes a request to acquire an API script that is data including a program using the API from the API server 40 that holds an API (Application Program Interface) for using the functions provided in the printer 10. (For example, a script “script” tag that designates an API script acquisition URL as an src attribute indicating the reference destination)” where the request sent includes a handover URL identification and API script specific to an associated destination printer indicative of the transmitted first identification (ID) and first input information input via the screen and inherent information of the destination source indicative of the terminal 20); 
wherein the server system includes at least one processor (at least the cited server 30 above comprises at least one a wellknown processor) that causes the server system to act as: 
a providing unit configured to provide a screen to the terminal (the cited server 30 above and in the Abstract provides at least one operating screen to the terminal 20); and 
a registering unit configured to register a received ID and input information input via the screen, in association with each other (Kiyoshi further cites in the description “terminal 20 uses the functions of the printer 10 when accessing the web server 30 that provides the web application and displaying the print operation screen. By acquiring an API script from the API server 40 that holds the API and referring to the model and configuration information of the printer 10 at the time of execution, an operation screen for setting functions unique to the printer 10 can be displayed. As a result, the web server 30 ……makes the setting items individually variable for each model while sharing the operation screen among the models” thereby as implied the server registers and associates a received URL ID and input information input via the screen, in association with each other).
    However, Kiyoshi is silent regarding said providing unit configured to provide a screen to the information processing apparatus; and wherein the providing unit provides a screen to the information processing apparatus that transmits the first ID, based on the information registered in association with the first ID, wherein the information processing apparatus includes at least one processor that causes the information processing apparatus to act as: a second transmitting unit configured to transmit the first ID to the server system; and a third transmitting unit configured to transmit, to the server system, second input information input via the screen provided by the providing unit based on the first ID transmitted by the second transmitting unit, and wherein the registering unit further registers the second input information in association with the first ID. 
   Kawakami teaches a terminal in para. 0052 comprising at least a web server and web browser function for displaying at least a provided screen from the server and a printer indicative of the information processing apparatus further cited in para. 0057 and 0062 further comprises as a web server and web browser function for displaying at least a provided screen from the server, the system further configured in at least para. 0104-0109 based on at least a user request from terminal device invoking web application by MFP application, the printer transmits to the server first identification included in at least a manifest file with handover URL data and the like, the server in turn of as noted in para. 0107-0109 provides to the printer a screen corresponding to transmitted first ID, the printer configured to a second transmitting unit and third transmitting unit to callup as further noted in para. 0106-0109 a front page screen based at least on said transmit first ID to the server system; a case further exists in at least para. 0114-0118  where the printer or the information processing apparatus transmits o the server the first URL identification data as said second input information input via the screen provided by the providing unit based on the first ID transmitted by the second transmitting unit in regards to setting change reflection data, and wherein the server in addition to the provider 707 understoodly collectively forming the server system obviously registers said second input information in association with the first ID when setting change is warranted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami to include wherein said providing unit configured to provide a screen to the information processing apparatus; and wherein the providing unit provides a screen to the information processing apparatus that transmits the first ID, based on the information registered in association with the first ID, wherein the information processing apparatus includes at least one processor that causes the information processing apparatus to act as: a second transmitting unit configured to transmit the first ID to the server system; and a third transmitting unit configured to transmit, to the server system, second input information input via the screen provided by the providing unit based on the first ID transmitted by the second transmitting unit, and wherein the registering unit further registers the second input information in association with the first ID, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received first identification (ID) and first input information input via the screen, a case exists where both the terminal device and the printer maybe equipped with a web browser function and a webserver function designed to display on each device an operation screen provided by the server based on at least said transmitted first ID, Kawakami further complement Kiyoshi in the sense the printer instead of the terminal device may transmit by means of a second transmitting and third transmitting unit additional input to the server further based on said first ID to provide additional screen functions to the printer which functions are obviously associated and registered in the server, which retainment or registration in a case maybe obviously further accessed, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 2 (according to claim 1), Kiyoshi further  silent regarding wherein the providing unit provides a plurality of screens that are used for executing settings that cause the information processing apparatus to perform processing and that involve screen transition (the server configured to receive in the Abstract and in Figs. 2-5 of the disclosure at least one or more screen acquisition URL for providing obviously the plurality of screens used in a case for executing obviously settings that cause the printer information processing apparatus to perform processing and that involve understoodly in a case screen transition).

     Regarding claim 3 (according to claim 1), Kiyoshi is silent regarding the providing unit provides a first screen to the terminal and provides a second screen to the information processing apparatus, and wherein the registering unit further registers the second input information input via the second screen, in addition to the first input information input via the first screen, in association with the first ID.  
   Kawakami teaches a terminal in para. 0052 comprising at least a web server and web browser function for displaying at least a provided screen from the server and a printer indicative of the information processing apparatus further cited in para. 0057 and 0062 further comprises as a web server and web browser function for displaying at least a provided screen from the server, the system further configured in at least Fig. 23, s2305-s2309 to register and/or overwrite second input information input via the second screen, in addition to the first input information input via the first screen, in association with the first ID. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein providing unit provides said first screen to the terminal and provides said second screen to the information processing apparatus, and wherein said registering unit further registers the second input information input via the second screen, in addition to the first input information input via the first screen, in association with the first ID, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received input and identification (ID) based on an invoked web application which subsequently trigger the server to provide to both the terminal and the printer said provided corresponding to unique information of the printer and the terminal, the provided screens by the server of Kawakami are obviously linked to both devices and thereby said server obviously as would be appreciated in the art store in a storage at least ID information of the devices with the provided screens for at least obvious subsequent processings which retainment or registration in a case maybe obviously further accessed, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 4 (according to claim 1), Kiyoshi is silent regarding the providing unit provides, to the information processing apparatus that transmits the first ID, a screen in which the first input information registered in association with the first ID is reflected.    
  Kawakami teaches in at least Fig. 9B an input setting information via a screen provided by the server to the information processing apparatus that transmits the first ID, a screen in which the first input information registered in association with the first ID is reflected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein providing unit provides, to the information processing apparatus that transmits the first ID, a screen in which the first input information registered in association with the first ID is reflected, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received input and identification (ID) based on an invoked web application which subsequently trigger the server to provide to both the terminal and the printer said provided corresponding to unique information of the printer and the terminal, the provided screens by the server of Kawakami are obviously linked to both devices and thereby said server obviously as would be appreciated in the art store in a storage 
at least ID information of the devices with the provided screens for at least obvious subsequent processings which retainment or registration in a case maybe obviously further accessed to provided further information to the devices associated with the first ID according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 5 (according to claim 1), Kiyoshi further teaches wherein the input information is a setting value set via the screen provided by the providing unit (Kiyoshi further teaches in at least the description the user of the terminal sets information regarding the printer such as “operation terminal may refer to a device ID for identifying an individual device or a user ID for identifying an operator in addition to information such as a model. . The operation terminal may set the information processing content according to a policy set in advance for each referenced device ID or user ID” further implying input setting information comprising as implied setting value set via the screen provided by the providing unit). 
     Regarding claim 6 (according to claim 1), Kiyoshi further teaches wherein the at least one processor of the terminal further includes: a first display unit configured to display the screen provided by the server system (the system of Kiyoshi further cites “web server 30 receives access from the operation terminal 20 and transmits data (HTML document) for displaying an operation screen of the printer 10 to the operation terminal 20. In the present embodiment, when the web server 30 receives an access designating a URL (operation screen acquisition URL) corresponding to the printer 10 by a web browser activated on the operation terminal 20, the web server 30 corresponds to the received operation screen acquisition URL. An HTML document is transmitted to the operation terminal 20” implying further the terminal display the screen provided by the server system); and a first receiving unit configured to receive input information input by a user via the screen displayed by the first display unit (the system further cites “HTML document executes a request to acquire an API script that is data including a program using the API from the API server 40 that holds an API (Application Program Interface) for using the functions provided in the printer 10. (For example, a script “script” tag that designates an API script acquisition URL as an src attribute indicating the reference destination)” further implying the server receiving input information input by a user via the screen displayed by the first display unit); 
wherein the first transmitting unit transmits the input information received by the first receiving unit to the server system (as implied above, at least further in Figs. 2-5, the system further transmitting unit script input information received by the first receiving unit to the server system).
    However, Kiyoshi is silent regarding wherein the at least one processor of the information processing apparatus further includes: a second display unit configured to display the screen provided by the server system; and a second receiving unit configured to transmit input information input by a user via the screen displayed by the second display unit, wherein the third transmitting unit transmits the input information received by the second receiving unit to the server system.  
   Kawakami further teaches the printer of further para. 0104-0110 comprises a display means configured to display the screen provided by the server system and further in para. 0107-0110 further comprises said second receiving means  configured to transmit input information input by a user via the screen displayed by the second display unit and said plurality of transmitting including obviously said third transmitting unit transmits the input information received by the second receiving unit to the server system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein said information processing apparatus further includes: a second display unit configured to display the screen provided by the server system; and a second receiving unit configured to transmit input information input by a user via the screen displayed by the second display unit, wherein the third transmitting unit transmits the input information received by the second receiving unit to the server system, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received input and identification (ID) based on an invoked web application which subsequently trigger the server to provide to both the terminal and the printer said provided corresponding to unique information of the printer and the terminal, the provided screens by the server of Kawakami are obviously linked to both devices to display data provided by the server and to identify said device based on the provided first ID to additionally transmit additional data to the devices based inputted subsequent requests according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 7 (according to claim 1), Kiyoshi is silent regarding the at least one processor of the information processing apparatus further includes: an identifying unit configured to identify a user of the information processing apparatus, wherein the first ID is a user ID identified by the identifying unit.  
     Kawakami further teaches in para. 0076 and 0153 the printer acquiring from the user first ID further indicating a user ID identified from the acquired front page as an authentication page for obviously further identifying said  user of the information processing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein said at least one processor of the information processing apparatus further includes: an identifying unit configured to identify a user of the information processing apparatus, wherein the first ID is a user ID identified by the identifying unit, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received input and identification (ID) based on an invoked web application which subsequently trigger the server to provide to both the terminal and the printer said provided corresponding to unique information of the printer and the terminal, Kawakami further complements the prior art of Kiyoshi in the sense the printer is equipped with identification means to identify at least the requesting terminal device wherein identification data maybe routed to the server for subsequent user and device matching to provide the additional requesting screens according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.


     Regarding claim 8 (according to claim 1), Kiyoshi is silent regarding the registering unit updates registered information each time a screen provided by providing unit transitions to another screen provided by the providing unit in response to a user operation on the terminal or the information processing apparatus.  
    Kawakami further teaches in at least para. 0127 the information processing apparatus equipped with screen switching functions which understoodly comprises an obvious registering unit to update sets switched screens registered information each time a screen provided by said providing unit transitions to another screen in response to a user operation on the terminal or the information processing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein said registering unit updates registered information each time a screen provided by providing unit transitions to another screen provided by the providing unit in response to a user operation on the terminal or the information processing apparatus, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received input and identification (ID) based on an invoked web application which subsequently trigger the server to provide to both the terminal and the printer said provided corresponding to unique information of the printer and the terminal, the provided screens by the server of Kawakami are obviously linked to both devices to display data provided by the server and to identify said device based on the provided first ID to additionally transmit additional data to the devices based inputted subsequent requests according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.


     Regarding claim 9 (according to claim 1), Kiyoshi further teaches wherein the screen provided by the providing unit is a web application screen (the system of Kiyoshi further cited in the disclosure “the web server 30 provides the web application and displaying the print operation screen”).
  
     Regarding claim 10 (according to claim 1), Kiyoshi further teaches wherein the at least one processor of the server system further includes: a storing unit configured to store a uniform resource locator (URL) of a web application executed on the terminal and the first ID in association with each other (the server of Kiyoshi further illustrates receives and understoodly stored designated URL (operation screen acquisition URL) of said web application executed on the terminal and the first ID in association with each other).

     Regarding claim 11 (according to claim 1), Kiyoshi is silent regarding the, upon receipt of a predetermined instruction from the information processing apparatus, the server system causes the information processing apparatus to perform processing based on the first input information and the second input information.  
    Kawakami further teaches in at least Figs. 9 and 15-16 upon receipt of a predetermined instruction from the information processing apparatus to display a screen of Figs. 9 or a switch screen of Figs. 15-16, the server system causes the information processing apparatus to perform processing based on the first input information from the terminal and the second input information via the MFP application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein said upon receipt of a predetermined instruction from the information processing apparatus, the server system causes the information processing apparatus to perform processing based on the first input information and the second input information, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received input and identification (ID) based on an invoked web application which subsequently trigger the server to provide to both the terminal and the printer said provided corresponding to unique information of the printer and the terminal, the provided screens by the server of Kawakami are obviously linked to both devices based on the provided first ID to display data provided by the server and to identify said device to additionally transmit additional data to the devices based inputted subsequent requests according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

 
      Regarding claim 12, Kiyoshi teaches a system (An information processing system 1 of the Abstract comprises a server system 30/40 comprises web application programs for providing display screen data to at least a printer 10 indicative of an information processing apparatus and a terminal 20), 
comprising: 
a terminal (terminal 20 of Abstract); 
a server system (server 30 and server 40 of Abstract); and 
an information processing apparatus (printer 10 of Abstract); 
wherein the terminal includes at least one processor that causes the terminal to act as: a first transmitting unit configured to transmit, to the server system, a first identification (ID) and first input information input via the screen provided by the server system (the terminal 20 of the Abstract further transmits a request to the server citing “web server 30 is a computer that receives access from the operation terminal 20 and transmits data (HTML document) for displaying an operation screen of the printer 10 to the operation terminal 20. In the present embodiment, when the web server 30 receives an access designating a URL (operation screen acquisition URL) corresponding to the printer 10 by a web browser activated on the operation terminal 20, the web server 30 corresponds to the received operation screen acquisition URL. An HTML document is transmitted to the operation terminal 20. The HTML document executes a request to acquire an API script that is data including a program using the API from the API server 40 that holds an API (Application Program Interface) for using the functions provided in the printer 10. (For example, a script “script” tag that designates an API script acquisition URL as an src attribute indicating the reference destination)” where the request sent includes a handover URL identification and API script specific to an associated destination printer indicative of the transmitted first identification (ID) and first input information input via the screen and inherent information of the destination source indicative of the terminal 20); 
wherein the server system includes at least one processor that causes the server system to act as: a providing unit configured to provide a screen to the terminal (the server above in the Abstract provides to at least the terminal based on the web application invocation and the acquisition screen URL the provided screen); and a registering unit configured to register a received ID and input information input via the screen in association with each other (the server above providing the screen to at least the terminal of the Abstract and Figs. 2-5 obviously store the screen linking the screen to the destination for obvious later data delivery).  
    However, Kiyoshi is silent regarding said providing unit configured to provide a screen to the information processing apparatus; and wherein the providing unit provides, to the information processing apparatus that transmits the first ID, the screen that holds the first input information registered in association with the first ID, and wherein the information processing apparatus includes at least one processor that causes the information processing apparatus to act as: a second transmitting unit configured to transmit the first ID to the server system; and a display unit configured to display the screen that holds the first input information provided by the providing unit, based on the first ID transmitted by the second transmitting unit.  
   Kawakami teaches a terminal in para. 0052 comprising at least a web server and web browser function for displaying at least a provided screen from the server and a printer indicative of the information processing apparatus further cited in para. 0057 and 0062 further comprises as a web server and web browser function for displaying at least a provided screen from the server, the system further configured in at least para. 0104-0109 based on at least a user request from terminal device invoking web application by MFP application, and in Figs. 9 and 15 displaying the MFP displaying to display the screen that holds the first input front page screen information provided by the providing unit, based on the first ID transmitted by the second transmitting unit and further configured to display said screen based on at least transmitted first ID of at least Figs. 9 and 15, said display screen holds the first input information registered in association with the first ID. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein said providing unit configured to provide a screen to the information processing apparatus; and wherein said providing unit provides, to said information processing apparatus that transmits the first ID, the screen that holds the first input information registered in association with the first ID, and wherein the information processing apparatus includes at least one processor that causes the information processing apparatus to act as said second transmitting unit configured to transmit the first ID to the server system and said display unit, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received first identification (ID) and first input information input via the screen, a case exists where both the terminal device and the printer maybe equipped with a web browser function and a webserver function designed to display on each device an operation screen provided by the server based on at least said transmitted first ID, Kawakami further complement Kiyoshi in the sense the printer instead of the terminal device may transmit by means of a second transmitting and third transmitting unit additional input to the server further based on said first ID to provide additional screen functions to the printer which functions are obviously associated and registered in the server, which retainment or registration in a case maybe obviously further accessed, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 13 (according to claim 12), Kiyoshi further  silent regarding wherein the providing unit provides a plurality of screens that are used for executing settings that cause the information processing apparatus to perform processing and that involve screen transition (the server configured to receive in the Abstract and in Figs. 2-5 of the disclosure at least one or more screen acquisition URL for providing obviously the plurality of screens used in a case for executing obviously settings that cause the printer information processing apparatus to perform processing and that involve understoodly in a case screen transition).

     Regarding claim 14 (according to claim 12), Kiyoshi is silent regarding the providing unit provides a first screen to the terminal and provides a second screen to the information processing apparatus, and wherein the registering unit further registers the second input information input via the second screen, in addition to the first input information input via the first screen, in association with the first ID.  
   Kawakami teaches a terminal in para. 0052 comprising at least a web server and web browser function for displaying at least a provided screen from the server and a printer indicative of the information processing apparatus further cited in para. 0057 and 0062 further comprises as a web server and web browser function for displaying at least a provided screen from the server, the system further configured in at least Fig. 23, s2305-s2309 to register and/or overwrite second input information input via the second screen, in addition to the first input information input via the first screen, in association with the first ID. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein providing unit provides said first screen to the terminal and provides said second screen to the information processing apparatus, and wherein said registering unit further registers the second input information input via the second screen, in addition to the first input information input via the first screen, in association with the first ID, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received input and identification (ID) based on an invoked web application which subsequently trigger the server to provide to both the terminal and the printer said provided corresponding to unique information of the printer and the terminal, the provided screens by the server of Kawakami are obviously linked to both devices and thereby said server obviously as would be appreciated in the art store in a storage at least ID information of the devices with the provided screens for at least obvious subsequent processings which retainment or registration in a case maybe obviously further accessed, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.


     Regarding claim 15 (according to claim 12), Kiyoshi is silent regarding said providing unit provides, to the information processing apparatus that transmits the first ID, a screen that has transitioned in response to an operation on the terminal.  
    Kawakami further teaches in at least para. 0127 the information processing apparatus equipped with screen switching functions and further in para. 0107-0112 for receiving from at least the server a switched front screen 
based on at least the screen URL ID transmitted by the information processing apparatus as a screen that has transitioned in response to an operation on the terminal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein said providing unit provides, to the information processing apparatus that transmits the first ID, a screen that has transitioned in response to an operation on the terminal, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received input and identification (ID) based on an invoked web application which subsequently trigger the server to provide to both the terminal and the printer said provided corresponding to unique information of the printer and the terminal, the provided screens by the server of Kawakami are obviously linked to both devices to display data provided by the server and to identify said device based on the provided first ID to additionally transmit additional data to the devices based inputted subsequent requests according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 16 (according to claim 15), Kiyoshi is silent regarding said providing unit provides, to the information processing apparatus that transmits the first ID, the screen that has transitioned in response to the operation on the terminal in a state where the screen holds input information input on a previous screen before the transition.  
    Kawakami further teaches in at least para. 0127 the information processing apparatus equipped with screen switching functions and further in para. 0107-0112 for receiving from at least the server a switched front screen 
based on at least the screen URL ID transmitted by the information processing apparatus as a screen that has transitioned in response to an operation on the terminal, in a state obviously where the screen holds input information input on a previous screen before the transition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein said providing unit provides, to the information processing apparatus that transmits the first ID, the screen that has transitioned in response to the operation on the terminal in a state where the screen holds input information input on a previous screen before the transition, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received input and identification (ID) based on an invoked web application which subsequently trigger the server to provide to both the terminal and the printer said provided corresponding to unique information of the printer and the terminal, the provided screens by the server of Kawakami are obviously linked to both devices to display data provided by the server and to identify said device based on the provided first ID to additionally transmit additional data to the devices based inputted subsequent requests according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

      Regarding claim 17, Kiyoshi teaches a method for controlling a terminal, a server system and an information processing apparatus (An information processing system 1 of the Abstract comprising said method and instructions for obviously controlling a server system 30/40 comprises web application programs for providing display screen data to at least a printer 10 indicative of an information processing apparatus and a terminal 20), 
the method comprising: 
providing a screen to the terminal in the server system (the server above in the Abstract provides to at least the terminal based on the web application invocation and the acquisition screen URL the provided screen);  
transmitting, to the server, a first identification (ID) and first input information input via the screen provided by the server system, in the terminal (the terminal 20 of the Abstract further transmits a request to the server citing “web server 30 is a computer that receives access from the operation terminal 20 and transmits data (HTML document) for displaying an operation screen of the printer 10 to the operation terminal 20. In the present embodiment, when the web server 30 receives an access designating a URL (operation screen acquisition URL) corresponding to the printer 10 by a web browser activated on the operation terminal 20, the web server 30 corresponds to the received operation screen acquisition URL. An HTML document is transmitted to the operation terminal 20. The HTML document executes a request to acquire an API script that is data including a program using the API from the API server 40 that holds an API (Application Program Interface) for using the functions provided in the printer 10. (For example, a script “script” tag that designates an API script acquisition URL as an src attribute indicating the reference destination)” where the request sent includes a handover URL identification and API script specific to an associated destination printer indicative of the transmitted first identification (ID) and first input information input via the screen and inherent information of the destination source indicative of the terminal 20); 
 and registering a received ID and input information input via the screen in association with each other, in the server system (the server above providing the screen to at least the terminal of the Abstract and Figs. 2-5 obviously store the screen linking the screen to the destination for obvious later data delivery).  
     However, Kiyoshi is silent regarding said providing unit configured to provide a screen to the information processing apparatus; and wherein, in the providing, a screen is provided to the information processing apparatus that transmits the first ID, based on the information registered in association with the first ID, transmitting the first ID to the server system, in the information processing apparatus; transmitting, to the server system, second input information input via the screen provided based on the first ID, in the information processing apparatus.  
    Kawakami teaches a terminal in para. 0052 comprising at least a web server and web browser function for displaying at least a provided screen from the server and a printer indicative of the information processing apparatus further cited in para. 0057 and 0062 further comprises as a web server and web browser function for displaying at least a provided screen from the server, the system further configured in at least para. 0104-0109 based on at least a user request from terminal device invoking web application by MFP application, the printer transmits to the server first identification included in at least a manifest file with handover URL data and the like, the server in turn of as noted in para. 0107-0109 provides to the printer a screen corresponding to transmitted first ID, the printer configured to a second transmitting unit and third transmitting unit to callup as further noted in para. 0106-0109 a front page screen based at least on said transmit first ID to the server system; a case further exists in at least para. 0114-0118  where the printer or the information processing apparatus transmits o the server the first URL identification data as said second input information input via the screen provided by the providing unit based on the first ID transmitted by the second transmitting unit in regards to setting change reflection data, and wherein the server in addition to the provider 707 understoodly collectively forming the server system obviously registers said second input information in association with the first ID when setting change is warranted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein said providing unit configured to provide a screen to the information processing apparatus; and wherein, in the providing, a screen is provided to the information processing apparatus that transmits the first ID, based on the information registered in association with the first ID, transmitting the first ID to the server system, in the information processing apparatus; transmitting, to the server system, second input information input via the screen provided based on the first ID, in the information processing apparatus, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received first identification (ID) and first input information input via the screen, a case exists where both the terminal device and the printer maybe equipped with a web browser function and a webserver function designed to display on each device an operation screen provided by the server based on at least said transmitted first ID, Kawakami further complement Kiyoshi in the sense the printer instead of the terminal device may transmit by means of a second transmitting and third transmitting unit additional input to the server further based on said first ID to provide additional screen functions to the printer which functions are obviously associated and registered in the server, which retainment or registration in a case maybe obviously further accessed, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

      Regarding claim 18, Kiyoshi teaches a method for controlling a terminal, a server system and an information processing apparatus (An information processing system 1 of the Abstract comprising said method and instructions for obviously controlling a server system 30/40 comprises web application programs for providing display screen data to at least a printer 10 indicative of an information processing apparatus and a terminal 20), 
the method comprising: 
providing a screen to the terminal in the server system (the server above in the Abstract provides to at least the terminal based on the web application invocation and the acquisition screen URL the provided screen);  
transmitting, to the server, a first identification (ID) and first input information input via the screen provided by the server system, in the terminal (the terminal 20 of the Abstract further transmits a request to the server citing “web server 30 is a computer that receives access from the operation terminal 20 and transmits data (HTML document) for displaying an operation screen of the printer 10 to the operation terminal 20. In the present embodiment, when the web server 30 receives an access designating a URL (operation screen acquisition URL) corresponding to the printer 10 by a web browser activated on the operation terminal 20, the web server 30 corresponds to the received operation screen acquisition URL. An HTML document is transmitted to the operation terminal 20. The HTML document executes a request to acquire an API script that is data including a program using the API from the API server 40 that holds an API (Application Program Interface) for using the functions provided in the printer 10. (For example, a script “script” tag that designates an API script acquisition URL as an src attribute indicating the reference destination)” where the request sent includes a handover URL identification and API script specific to an associated destination printer indicative of the transmitted first identification (ID) and first input information input via the screen and inherent information of the destination source indicative of the terminal 20); 
 and registering a received ID and input information input via the screen in association with each other, in the server system (the server above providing the screen to at least the terminal of the Abstract and Figs. 2-5 obviously store the screen linking the screen to the destination for obvious later data delivery).  
     However, Kiyoshi is silent regarding said providing unit configured to provide a screen to the information processing apparatus; and wherein, in the providing, the screen that holds the first input information registered in association with the first ID is provided to the information processing apparatus transmits the first ID; transmitting the first ID to the server system, in the information processing apparatus, and displaying the screen provided based on the first ID in a state where the screen holds the first input information registered in association with the first ID, in the information processing apparatus.
      Kawakami teaches a terminal in para. 0052 comprising at least a web server and web browser function for displaying at least a provided screen from the server and a printer indicative of the information processing apparatus further cited in para. 0057 and 0062 further comprises as a web server and web browser function for displaying at least a provided screen from the server, the system further configured in at least para. 0104-0109 based on at least a user request from terminal device invoking web application by MFP application, and in Figs. 9 and 15 displaying the MFP displaying to display the screen that holds the first input front page screen information provided by the providing unit, based on the first ID transmitted by the second transmitting unit and further configured to display said screen based on at least transmitted first ID of at least Figs. 9 and 15, said display screen holds the first input information registered in association with the first ID. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiyoshi in view of Kawakami  to include wherein said providing unit configured to provide a screen to the information processing apparatus; and wherein, in the providing, the screen that holds the first input information registered in association with the first ID is provided to the information processing apparatus transmits the first ID; transmitting the first ID to the server system, in the information processing apparatus, and displaying the screen provided based on the first ID in a state where the screen holds the first input information registered in association with the first ID, in the information processing apparatus, as discussed above, as Kiyoshi in view of Kawakami are in the same field of endeavor wherein a system comprising a terminal device, a server system; and an information processing apparatus in the form of a printer where at least the server system provides to at least to the terminal and printer a screen to the terminal and the information processing apparatus in response to received first identification (ID) and first input information input via the screen, a case exists where both the terminal device and the printer maybe equipped with a web browser function and a webserver function designed to display on each device an operation screen provided by the server based on at least said transmitted first ID, Kawakami further complement Kiyoshi in the sense the printer instead of the terminal device may transmit by means of a second transmitting and third transmitting unit additional input to the server further based on said first ID to provide additional screen functions to the printer which functions are obviously associated and registered in the server, which retainment or registration in a case maybe obviously further accessed, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/4/2022